         Case 1:18-cv-10506-ADB Document 334 Filed 04/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, et al., individuals, on their           )
own behalf and on behalf of all others               )
similarly situated,                                  )
                Plaintiffs,                          )
                                                     )
       v.                                            ) Case No. 1:18-cv-10506-ADB-DLC
                                                     )
LIBERTY POWER CORP., LLC, et al.,                    )
          Defendants.                                )
                                                     )

                             SUGGESTION OF BANKRUPTCY

       Please be advised that on April 20, 2021, Defendant Liberty Power Holdings, LLC

(“Liberty Power”) filed a voluntary petition for bankruptcy under Chapter 11 of Title 11 of the

United States Code. Liberty Power’s bankruptcy is now pending in the United States Bankruptcy

Court for the Southern District of Florida, Case No. 21-13797-PDR.

       PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 362 of the Bankruptcy

Code, the filing of the bankruptcy stays, among other things, the initiation or continuation of

judicial, administrative, or other actions or proceedings against the debtor Liberty Power or any

act to obtain possession of or exercise control over the property of Liberty Power.

                                                     LIBERTY POWER CORP., LLC,
                                                     LIBERTY POWER HOLDINGS, LLC,

                                                     By their attorneys,

                                                     Craig R. Waksler (B.B.O. # 566087)
                                                     ECKERT SEAMANS CHERIN &
                                                     MELLOTT, LLC
                                                     Two International Place, 16th Floor
                                                     Boston, MA 02110-2602
                                                     Telephone: 617.342.6800
                                                     Facsimile: 617.342.6899
                                                     cwaksler@eckertseamans.com
         Case 1:18-cv-10506-ADB Document 334 Filed 04/21/21 Page 2 of 2




                                                      /s/ Jeffrey P. Brundage
                                                      Charles A. Zdebski (pro hac vice)
                                                      Jeffrey P. Brundage (pro hac vice)
                                                      ECKERT SEAMANS CHERIN &
                                                      MELLOTT, LLC
                                                      1717 Pennsylvania Avenue, N.W.
                                                      12th Floor
                                                      Washington, DC 20006
                                                      Telephone: 202-659-6676
                                                      Facsimile: 202-659-6699
                                                      Email: czdebski@eckertseamans.com
                                                      Email: jbrundage@eckertseamans.com


                                 CERTIFICATE OF SERVICE

        I, Jeffrey Brundage, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: April 21, 2021

                                                      /s/ Jeffrey P. Brundage
                                                      Jeffrey P. Brundage




                                                  2
